               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                               Plaintiff,          Case No. 19-CR-120-7-JPS

 v.

 DUJUAN HARRISON,
                                                                    ORDER
                               Defendant.


       On November 5, 2019, the grand jury returned a nine-count

indictment charging Defendant with three counts of armed robbery, drug

trafficking, and unlawful possession of a firearm in violation of 18 U.S.C. §§

2, 922(g)(1), 924(a)(2), 1951(a) and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846.

(Docket #1). On March 6, 2020, the parties entered into an amended plea

agreement as to Count Eight of the Indictment. (Docket #312).

       The parties appeared before Magistrate Judge William E. Duffin on

March 6, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #313). Defendant entered a plea of guilty as

to Count Eight of the Indictment. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Duffin determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #314 at 1).

       That same day, Magistrate Judge Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea
of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #314) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
